DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 9 January 2020 is acknowledged. Claims 1-12 as amended are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-057346 A (“Nagai”).
A partial machine translation of this reference accompanies this action.
	As to claims 1 and 2, Nagai teaches a resin composition containing a polyphenylene ether resin having maleimide terminating groups (para. 0032), which have unsaturated carbon carbon double bonds, and are thus presumed to be thermosetting. Nagai teaches a thermosetting agent of a polyaminobismaleimide compound having an unsaturated carbon carbon double bond (para. 0068, showing maleimide group having double bond). Nagai teaches silica treated with a silane coupling agent, 
	As to claim 3, Nagai teaches the compositions also contain OP-935, dialkylphosphinic acid salt, and HCA-HQ, 1—(2,5-dihydroxyphenyl)-9,10,-dihydro-9-oxa-10-phosphaphenanthrene-10-oxide (para. 0130). The first of these are a phosphinate salt that applicant has deemed incompatible with polyphenylene ether (see applicant’s specification, para. 0105), and the former is a phosphate ester that applicant deems compatible (see applicant’s specification, para. 0104).
	As to claim 7, Nagai teaches silica particles (para. 0130).
	As to claim 8, Nagai teaches forming prepreg by applying to a glass cloth (fibrous base material) the resin composition (para. 0124).
	As to claim 9, Nagai teaches preparing a prepreg of the resin in cloth, thus a resin layer, and applying to copper foil (which is a film) (paras. 0104, 0124), thus a film with the resin material thereon.
	As to claims 10 and 11, Nagai teaches preparing a prepreg of the resin in cloth, thus a resin layer, and applying to copper foil (paras. 0104, 0124), and heated, thus cured to form a metal clad laminate as required by claim 11. 
As to claim 12, Nagai teaches forming wiring on a cured product of the resin composition (para. 0104).

s 1 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-210856 A (“Miyamoto”).
This reference was made of record with applicant’s IDS dated 9 January 2020. A partial machine translation of this reference accompanies this action.
As to claims 1 and 6, Miyamoto teaches a curable resin composition containing a radical polymerizable compound having 2 or more ethylenically unsaturated groups (para. 0040), preferably a polyphenylene ether having vinylbenzyl groups at terminal ends (para. 0049; para. 0108, exemplifying styrene modified polyphenylene ether). Miyamoto teaches an inorganic filler, preferably silica (para. 0056). Miyamoto teaches that the filler is treated with a silane coupling agent, including N-phenyl-3-aminopropyltrimethoxysilane (paras. 0059, 0060), which has a phenylamino group. Example 8 of Miyamoto (para. 0115) teaches the use of a styrene modified polyphenylene ether, thus a modified polyphenylene ether having vinylbenzyl groups at each end as required by claims 1 and 6. Example 8 further teaches dimethylol-tricyclodecane dimethacrylate, which is a compound having two unsaturated carbon carbon double bonds, and is thus a crosslinking agent. Example 8 further teaches silica that has aminophenyl silanization treatment (para. 0115). While Example 8 does not explicitly recite a phenylamino group, the only surface treatment compound meeting this structure discussed by Miyamoto is N-phenyl-3-aminopropyltrimethoxysilane (para. 0059, 0060), and it is therefore reasonable to presume that this is the surface treatment applied to the silica. Miyamoto teaches 120 parts of 64.4 wt % solution of the modified polyphenylene ether, 5 parts of the crosslinking agent, and 130 parts of silica, such that it is calculated that the silica is present in an amount of approximately 184 parts of silica to the modified polyphenylene ether and curing agent.
As to claim 7, Miyamoto teaches fused silica, which are silica particles (para. 0056).
As to claim 8, Miyamoto teaches sing the composition impregnated into a glass cloth, thus fibrous base material (para. 0086).
As to claim 9, Miyamoto teaches applying the resin to PET film (para. 0097).

As to claim 11, Miyamoto teaches the adhesive film to a circuit substrate and cured (paras. 0103-0104), thus a metal clad laminate with the copper foil.
As to claim 12, Miyamoto teaches a cured layer of the resin composition on which a circuit (thus wiring) is formed (para. 0090).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0060429 (“Kitai”) in view of JP 2016-210856 A (“Miyamoto”).
As to claims 1 and 6, Kitai teaches a thermosetting resin composition. In particular, Kitai teaches by way of example X-2, which contains a modified polyphenylene ether (para. 0177, table 1). Kitai teaches that modified PPE-1 used in example X-2 is polyphenylene ether modified with methacrylic groups at the terminal end as required by claims 1 and 6. Example X-2 further teaches TAIC, which is a crosslinking curing agent having unsaturated groups. 
While not exemplified, Kitai teaches that compositions may include a filler for improving heat resistance and flame retardance (para. 0044), such as preferably silica. Kitai teaches that the amount of filler ranges from preferably 30 to 200 parts of the organic components (para. 0044), which as applied to formula X-2 of Table 1, would provide 40 to 264 parts of the silica to 100 parts of the polyphenylene ether and curing agent, which substantially overlaps the recited range. Kitai teaches the filler may be surface treated with a silane coupling agent, such as aminophenylsilane, but does not recite particular amount. Miyamoto teaches a curable resin composition containing a radical polymerizable compound having 2 or more ethylenically unsaturated groups (para. 0040), preferably a polyphenylene ether having vinylbenzyl groups at terminal ends (para. 0049; para. 0108, exemplifying styrene modified polyphenylene ether). Miyamoto teaches an inorganic filler, preferably silica (para. 0056). Miyamoto teaches that the filler is treated with a silane coupling agent, which may include N-phenyl-3-aminopropyltrimethoxysilane (paras. 0059, 0060), which has a phenylamino group. As such, given the teaching of Miyamoto of the utility of using phenylamino silane coupling agent to fillers for use in curable polyphenylene ether resin compositions, it would be an obvious modification of the teaching of 
As to claim 3, Kitai teaches the use of a first phosphor compatible with the thermosetting resin and hardener, and a second phosphorus compound incompatible with the mixture (abstract).
As to claim 4, Kitai teaches example X-2 containing 5 parts of a phosphate compound as the first compatible phosphorus flame retardant, and 25 parts of a phosphinate as the second incompatible phosphorus compound, and as such, Kitai contemplates the compatible phosphorus compound being present at 16 wt % of the total of the two phosphorus compounds.
As to claim 5, while not exemplified, Kitai teaches that phosphazenes may be used as the first compatible phosphorus compound (para. 0036), and as such, the use of phosphazene is an obvious modification suggested by Kitai. 
As to claim 7, Kitai teaches spherical silica, thus silica particles, as a preferred filler (para. 0044).
As to claim 8, Kitai teaches a prepreg of the thermosetting resin composition in a fibrous base material (claim 22).
As to claim 9, Kitai teaches prepreg of the resin composition, applied to a metal foil (film) (para. 0054).
As to claim 10, Kitai teaches prepreg of the resin composition, applied to a metal foil (para. 0054).
As to claim 11, Kitai teaches a metal clad laminate of a prepreg of the resin layer, thus an insulating layer, and curing (pars. 0054-0056).
As to claim 12, Kitai teaches etching the metal clad laminate for form a conductor pattern (wiring) (paras. 0057-0058), thus a wiring board having the insulating layer of the cured resin with wiring formed thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764